 


109 HRES 209 IH: Expressing the sense of the House of Representatives that any Social Security reform legislation should include a 
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 209 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Sessions (for himself and Mr. Feeney) submitted the following resolution; which was referred to the Committee on Ways and Means
 
RESOLUTION 
Expressing the sense of the House of Representatives that any Social Security reform legislation should include a Community Bank Option. 
 
Whereas the Congress is considering Social Security reform that allows workers to invest a portion of their Social Security monies into personal savings accounts; 
Whereas such accounts should include an option that permits workers to invest their monies in products, such as certificates of deposit, offered by banks and similar financial institutions; 
Whereas employees of Galveston County, Texas, contribute to a personal retirement account that resembles a bank option (which may be referred to as a Community Bank Option) that has earned interest rates that average 6.5 percent in annual returns, with some returns of up to 15.5 percent; 
Whereas the employees of Galveston County bear virtually no risk with these accounts and, in return, receive guaranteed rates of return; 
Whereas three counties in Texas have allowed county employees to take an approach similar to a Community Bank Option for more than 20 years; 
Whereas the State of Florida successfully restructured retirement opportunities for eligible Florida State employees by allowing personal accounts that have proven successful in maximizing participants’ long-term savings and securing the State’s pension program; 
Whereas certificates of deposit and other products offered by banks are FDIC-insured and provide a very low risk investment option for workers; 
Whereas monies deposited in an option at a local community bank, savings association, or credit union will be used in that community again in the form of small business loans and home mortgages; and 
Whereas the Community Bank Option will help neighborhoods and communities throughout the United States to grow and develop: Now, therefore, be it 
 
That it is the sense of the House of Representatives that a Community Bank Option should be included in any Social Security reform legislation. 
 
